Title: [Diary entry: 1 May 1790]
From: Washington, George
To: 

May 1st. Exercised in the Coach with Mrs. Washington & the Children in the forenoon & on foot in the afternoon. Mr. Alexr. White, representative from Virginia, communicated his apprehensions that a disposition prevailed among the Eastern & northern States (discoverable from many circumstances, as well

as from some late expressions which had fallen from some of their members in the Ho.) to pay little attention to the Western Country because they were of opinion it would soon shake of its dependence on this; and in the meantime, would be burthensome to it. He gave some information also of the temper of the Western Settlers, of their dissatisfactions, and among other things that few of the Magestrates had taken the Oaths to the New Government not inclining in the present state of things and under their ideas of neglect to bind themselves to it by an Oath.